On Rehearing.
Appellees' amended motion for rehearing points out that J. and Levi Topletz are two individuals, both sons of Mr. S. Topletz. The opinion is corrected accordingly, and is to be considered as referring to young Levi Topletz, who was not a party to the suit. The son named as defendant (J. Topletz) did not participate in the transactions involved or in this litigation, except as substitute trustee under the deed of trust. After thorough examination, said motion is, in all respects, overruled.
Motion overruled.